PER CURIAM.
This is the third of three separate pro se appeals pending before this court. They have not been consolidated, and for reference the companion cases are 564 So.2d 1162 and 564 So.2d 1163. A brief description of the status of these proceedings is set forth in our opinion in the former case.
Appellant here challenges the trial court’s denial of his petition for writ of habeas corpus. Having failed to demonstrate error, the findings of the trial court are hereby affirmed.
LETTS, WALDEN and POLEN, JJ., concur.